MOORE, Circuit Judge,
concurring in part and concurring in the judgment.
Kenneth Earl White was interrogated by government officials on two different occasions that were separated by three days. Although the first interrogation was preceded by a constitutionally sufficient set of Miranda warnings, the second interrogation was not. The majority holds that the government’s failure to readvise White of his constitutional rights did not impair the admissibility of the statements that White made during the second interrogation. I believe that the majority is incorrect in so holding. Nevertheless, though I conclude that White’s statements should have been suppressed, I consider the error to be harmless. Agreeing with the majority’s treatment of the other issues in the case, I concur in the judgment.
Under the test this court announced in United States v. Weekley, 130 F.3d 747, 751 (6th Cir.1997), I believe that White’s second set of statements should have been suppressed. Three full days elapsed between the first and second interrogations. While many eases uphold later interrogations on the basis of an earlier Miranda warning when only hours separate the two — Weekley, for example, involved a one-hour delay, see id. at 751 — few of them involve intervening periods of several days.1
There is clear support for the proposition that an excessive delay between an initial and subsequent interrogation can *543vitiate the effect of the Miranda warning given at the initial interrogation. Several courts have held to this effect. See, e.g., United States v. Nakhoul, 596 F.Supp. 1398, 1401-02 (D.Mass.1984), aff'd without op., 802 F.2d 442 (1st Cir.1986); State v. DeWeese, 582 S.E.2d 786 (WVa.2003); Ex Parte J.D.H., 797 So.2d 1130, 1132-33 (Ala.2001); Commonwealth v. Wideman, 460 Pa. 699, 334 A.2d 594, 599 (Pa.1976); Scott v. State, 251 Ark. 918, 475 S.W.2d 699, 701 (Ark.1972); Commonwealth v. Doe, 37 Mass.App.Ct. 30, 636 N.E.2d 308, 311 (Mass.App.Ct.1994); People v. Bennett, 58 Cal.App.3d 230, 238, 129 Cal.Rptr. 679 (Ca.Ct.App.1976); Franklin v. State, 6 Md.App. 572, 252 A.2d 487, 490-91 (Md.Ct. Spec.App.1969), cert. denied, 399 U.S. 912, 90 S.Ct. 2210, 26 L.Ed.2d 568 (1970). Several of these cases have held a Miranda warning stale after an intervening delay shorter than the one here. See Nakhoul, 596 F.Supp. at 1400 (an hour and a half); Wideman, 334 A.2d at 599 (twelve hours); Franklin, 252 A.2d at 490-91 (two days); Doe, 636 N.E.2d at 311 (two and a half days).
Moreover, those cases that have upheld delays of several days or more have often involved detailed “reminders” to the defendants of their rights, and explicit statements by these defendants that they remember the initial recitation and understand their rights. For example, the Eleventh Circuit once upheld a second interrogation that took place a week after the first. Martin v. Wainwright, 770 F.2d 918, 930 (11th Cir.1985), modified on other grounds, 781 F.2d 185 (11th Cir.), cert. denied, 479 U.S. 909, 107 S.Ct. 307, 93 L.Ed.2d 281 (1986). The second interrogation, however, was prefaced by the following statement from the interrogator: “I will remind you of your constitutional rights. You know that you don’t have to talk to me. You have an attorney who says that he wishes for you to talk to no one but you’re going to talk to me of your own free will and because you want to, is that correct?” Id. at 930. In response, the defendant answered, “Right.” Id.
Here, in contrast, White never said, or otherwise signaled, that he understood his rights before the interrogation began. There was not even a cursory explanation (as there was in Martin) as to what those rights might have been. The interrogating officer, James Amendolar, simply told White that Amendolar had earlier read White his rights. White never responded to Amendolar’s statement at all. According to Amendolar, White “just sat there and looked ... like he understood what [Amendolar] was saying.” J.A. at 164. Given these facts, and the fact that these interrogations apparently took place outside the presence of a lawyer while White was in continuous police custody, I believe the district court erred in not suppressing the statements White made at the second interrogation.
Nevertheless, although I conclude that it was error for the district court to admit White’s statements at the second interrogation, I do not believe that reversal is required because I believe the error to be harmless. To determine whether the error is harmless in this context, one asks “whether, absent the improperly admitted [evidence], it is clear beyond a reasonable doubt that the jury would have returned a verdict of guilty.” United States v. Carnes, 309 F.3d 950, 963 (6th Cir.2002), cert. denied, — U.S.-, 123 S.Ct. 1371, 155 L.Ed.2d 211 (2003). I think it clear here that White would still have been convicted had his statements been suppressed. Two factors support this conclusion.
First, as the majority notes, the admitted statements were not clearly harmful to White’s case. See Maj. op. at-n. 1. It is not as if White confessed to the crimes during the second interrogation. White *544was merely asked where he got the keys to the Blazer, and he responded by saying that when the police checked the Blazer they should have found the keys (and the guns) in its console. This was perfectly consistent with White’s theory at trial, where he claimed that he was trying to steal the Blazer and found the keys inside the car. Because the improperly admitted statements did not harm White’s case in any way, it cannot be said that their exclusion would have helped him.
Second, the proof that the government elicited against White at trial is overwhelming. White claims that he was merely attempting to steal a car that was previously unknown to him. White’s argument is that he just happened to attempt to steal a Blazer that had been previously stolen by someone who had recently also stolen a Lincoln, put the guns from the stolen Lincoln into the Blazer, kept both sets of keys in the Blazer, and left the Blazer unlocked. This is quite complicated speculation. Moreover, White’s own actions belie his claim that he was unfamiliar with the Blazer. There was testimony that White “walked directly to that red Blazer,” “didn’t hesitate” to open it, and “wasn’t in [it] no more than a couple seconds when he tried to start [it].” J.A. at 100 (Testimony of Officer Lancaster). This strongly suggests that White was familiar with the Blazer and with the guns inside it. Moreover, White must claim not only that he found the keys to the Blazer and attempted to start it in that brief span of time, but also that he found the keys to the Lincoln in the Blazer at that same time as well - for when White was arrested he was found with the keys to the Lincoln. Given the fact that White’s theory of the case is utterly implausible and the fact that White’s statements were actually not inconsistent with that theory, it becomes impossible to conclude that the jury could have found White innocent in the absence of the illegally obtained evidence. I therefore concur in the judgment.

. The following quotation from a criminal procedure treatise accurately conveys the practice of the federal courts:
It is generally accepted that fresh warnings are not required after the passage of just a few hours. Authority is also to be found to the effect that this is also true even after the passage of several days where the custody has been continuous, but the contrary view has much to commend it. Clearly the passage of weeks or months is too long.
Wayne R. Lafave et al., 2 Criminal Procedure § 6.8(b), at 574-75 (2d ed. 1999 & Supp. 2003) (footnotes omitted).